Citation Nr: 1606240	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  09-30 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 40 percent from November 3, 2007 to April 14, 2010, and in excess of 20 percent from April 15, 2010 for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Wife


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1975 to June 1995.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from February 2008 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In the April 2011 rating decision, the RO granted an increased evaluation to 40 percent for the period beginning November 3, 2007, while indicating that the then-extant 20 percent evaluation would be back in effect on April 15, 2010.  Relevant to this determination, in Singleton v. Shinseki, 23 Vet. App. 376 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of 38 C.F.R. § 3.344 regarding rating reductions were not applicable until the ratings had been in effect for the requisite period of time, noting that nothing in the plain text of the regulation requires its application in the staged disability rating context.  The Court further observed that the purpose behind 38 C.F.R. § 3.344  is to protect a veteran, reliant on his or her disability compensation, from an arbitrary reduction of his or her disability rating.  Where benefits are reduced retrospectively in the staged disability ratings context, there is no danger that a veteran will be deprived of income that he or she is accustomed to using to meet day-to-day expenses. Accordingly, the sole issue on appeal is the increased rating question, not any question of reductions.

In July 2013, the Veteran and his wife testified at a hearing in Washington, D.C. before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system.

This matter was remanded by the Board in July 2014 and again in February 2015 for further development.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  Documents contained on the Virtual VA paperless claims processing system also include VA treatment records from the Philadelphia VA Medical Center dated October 2007 to September 2012; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.


FINDINGS OF FACT

1. For the period prior to April 15, 2010, the Veteran's back disability manifested with forward flexion of 30 degrees or less; but not unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; or any incapacitating episodes.
 
 2. For the period from April 15, 2010, the Veteran's back disability manifested with forward flexion greater than 30 degrees but not greater than 60 degrees; but not forward flexion of the thoracolumbar spine 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; or any incapacitating episodes.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 40 percent prior to April 15, 2010 for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).
 
2.  The criteria for an increased disability rating in excess of 20 percent from April 15, 2010 for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I. Compliance with Stegall

As noted in the Introduction, the Board most recently remanded this claim in February 2015. 

The Board's remand instructed the RO to: (1) contact the Veteran asking him to provide information on any additional treatment and take appropriate steps to obtain any identified records; (2) obtain any updated VA treatment records; (3) consider whether a referral to the Director of Compensation and Pension Service for an extraschedular evaluation is warranted; and (4) and issue a Supplemental Statement of the Case if the full benefit sought is not granted.

VA sent an April 2015 letter to the Veteran requesting information on additional treatment records, to which the Veteran did not respond.  Updated VA treatment records were obtained and associated with the file.  The RO readjudicated the claim and issued a May 2015 Supplemental Statement of the Case (SSOC) in which it addressed whether referral to the Director of Compensation and Pension Service for an extraschedular evaluation was appropriate.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the February 2008 rating decision on appeal, a November 2007 letter provided the Veteran with appropriate notice of the information and evidence needed to substantiate his claims.  Consistent with Dingess, additional letters throughout the pendency of this appeal included notice of the process in which VA assigns disability evaluations and effective dates.  In addition, the letters provided further information on the evidence needed to make a decision, consistent with the finding in Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).  Consequently, VA has met the duty to notify.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, lay statements, identified private treatment records, and VA treatment records have been obtained and associated with the record.  A VA examination for the Veteran's back condition was most recently afforded in August 2014.  The record does not suggest and the Veteran has not alleged that this examination were inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent August 2014 examination does not indicate that the Veteran's back condition has changed such as to warrant the scheduling of a new VA examination to reassess the symptoms and severity of his back condition on appeal.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See id.   

The Board further finds that the Veteran and his representative have demonstrated actual knowledge of the pertinent requirements to substantiate the issues on appeal. It is particularly salient to the Board in this regard that during his Board hearing, the Veteran and his representative related in great detail why they believed he was entitled to a higher schedular rating for his back condition during the period under consideration in this appeal.  It is also clear from the lay statements provided by the Veteran that he understood the type of evidence that would be most helpful to his claims on appeal.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the communications to the Veteran and the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for substantiating the claim and it is reasonable to expect that the Veteran understands what is needed to prevail.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Increased Schedular Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran. 38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56   (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.  

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261   (1994).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206   (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran is currently rated for chronic lower back strain/sprain with degenerative joint disease under Diagnostic Code 5010-5237.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  The Veteran is rated at 40 percent for the period prior to November 3, 2007, and at 20 percent thereafter.  The Veteran filed his increased rating claim on November 3, 2007.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. 

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The rating criteria further explain under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (in pertinent part): a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note (1) for purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Relevant to the analysis of the severity of the Veteran's back condition, the Board notes that the Veteran is in receipt of a separate 20 percent evaluation for radiculopathy of the right lower extremity associated with his current back condition.  The Veteran has not expressed disagreement with this assigned evaluation, granted in a December 2014 rating decision, and it was not further addressed in the January 2015 brief on appeal.





Period Prior to April 15, 2010

As noted, the Veteran filed his increased rating claim on November 3, 2007.  The Veteran is currently evaluated at 40 percent for the time period from his increased rating claim to April 14, 2010.  

At the Veteran's February 2008 VA examination, the Veteran reported tightness, stiffness, and achiness in the lower back.  The Veteran stated the pain did not radiate down to his lower extremities.  He did not use a cane, crutch, or back brace.  He reported being bedridden approximately one month out of the year.  He had missed 1200 hours of work over the last year.  At the time of examination the Veteran had no restriction on walking, but did describe pain.  There was no history of bladder or bowel dysfunction.  Range of motion was as follows: forward flexion 30 degrees; extension 10 degrees; rotation 15 degrees bilaterally; and flexion 15 degrees bilaterally.  Repetitive motion testing resulted in the same findings.  There was no instability of the lumbar spine.  There was no additional range of motion loss due to pain, fatigue, weakness, or incoordination.  Neurological, sensory, and motor examination was normal.

The Veteran has submitted multiple notes from his private physician documenting periods where was unable to work due to his back condition and prescribing work restrictions.  The time periods include: October 8 to October 11 2007; September 14, 2007 to October 16, 2007; October 24, 2007 to October 31, 2007.

In addition, the Veteran submitted multiple "Request for of Notification of Absence" under the Family and Medical Leave Act for his position with the United States Postal Service.  These document cover a period of approximately 10 pay periods in 2008.

Additional VA and private records have been reviewed.  For this time period they do not contain range of motion or other objective findings necessary to evaluate the Veteran's condition based on VA criteria. 

Based on the evidence of record, the Board finds that an evaluation in excess of 40 percent for this time period is not warranted.  Objective findings from the Veteran's VA examinations are consistent with a 40 percent evaluation, but no greater.  There is no evidence of ankylosis of the spine.

With respect to 38 C.F.R. §§ 4.40, 4.45 and DeLuca consideration, to the degree that the Veteran's range of motion was limited upon repetitive motion, the findings did not closely approximate the criteria for a higher rating during this period.  As previously mentioned, there is no evidence of ankylosis during this period, the only objective finding that would result in an evaluation in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.

Further, to the extent that he argues that he experiences debilitating episodes of intervertebral disc syndrome (IVDS), the record is devoid of any findings that the Veteran has experienced incapacitating episodes IVDS having a total duration of at least six weeks during the past 12 months, which would warrant a 60 percent rating. An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. See 38 C.F.R. § 4.71a, IVDS Rating Formula, Note (1).  There is also no evidence that IVDS has been diagnosed or identified during this period.

Additionally, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   The Board has considered the Veteran's reports along with findings from the Veteran's VA examination and treatment records during this period.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination report in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 


Period From April 15, 2010

At the Veteran's April 2010 VA examination, the Veteran described aching back pain that was sharp in nature and radiated into the right lower extremity.  The Veteran rated the severity as an 8 out of 10.  Symptoms became worse with bending and prolonged standing.  He reported flare-ups three to four times a month with a severity of 10 out of 10.  Flare-ups lasted approximately three days.  He reported that it was difficult to perform any activities during the flare-ups.  The Veteran reported associated weakness in the back, with occasional paresthesias.  He denied any bowel or bladder complaints.  The Veteran denied any incapacitating episodes requiring strict bedrest prescribed by a physician in the past year.  He did not use a cane or back brace.  He was able to walk one block or ten minutes, with no history of falls.  The Veteran was independent with walking and activities of daily living.  He worked as a mail handler for the USPS.  

Physical examination revealed antalgic gait, posture slightly forward flexed.  Range of motion was as follows: forward flexion 45 degrees with pain throughout range; extension 10 degrees with no pain; lateral flexion 30 degrees bilaterally with no pain; and lateral rotation 20 degrees bilaterally with no pain.  There was no additional loss of range of motion due to pain, fatigue, weakness, or lack of endurance.  Motor strength was 5 out of 5 in the bilateral lower extremities.  Sensation and reflex was normal.  

At a September 2012 VA examination, the Veteran reported that his lower back pain has worsened with the passage of time.  Cold, damp weather seemed to caused flare-ups of the condition.  He reported an incapacitating episode the week before the examination, resulting in missing work for 3 days.  He reported injuring his lower back moving a piece of equipment at work.  The Veteran reported using all of his allotted sick days due to his back condition and was now forced to take leave without pay.  He denied any hospitalizations in the last year due to his back.  Gait was balance and coordinated.  He did not use a cane, crutch, or walker to ambulate.  He did not use a back brace.

Physical examination revealed the following range of motion findings: forward flexion was 50 degrees with pain at 45 degrees; extension was 10 degrees with pain at 10 degrees; lateral bending was 25 degrees bilaterally with pain at 20 degrees; and lateral rotation was 20 degrees bilaterally with pain at 15 degrees.  There was no additional limitation of motion upon repetitive motion testing.  There was no additional limitation of motion due to pain, weakness, fatigue, or lack of endurance.  There was no muscle spasm.  Muscle strength was 5 out of 5.  There was no atrophy.  There were no objective signs of radiculopathy.  The Veteran denied any type of bowel or bladder problems.  The Veteran reported that he continued to work full-time as a mail handler.  

At an August 2014 VA examination, the Veteran reported having flare-ups which last approximately one day in duration and occurred two times per month.  The Veteran described the flare-ups as a "tightening in back" causing additional limitation of range of motion.  Flare-ups occurred after strenuous activity involving the back, including lifting, bending, and twisting.  Range of motion testing was as follows: flexion 45 degrees, with objective evidence of pain at 40 degrees; extension 10 degrees with objective evidence of pain at 10 degrees; bilateral lateral flexion 25 degrees, with objective evidence of pain at 25 degrees; and bilateral lateral rotation at 20 degrees, with objective evidence of pain at 20 degrees.  Repetitive motion testing was performed, with no additional limitation of motion.  However, the Veteran did have functional loss and functional impairment upon repetitive motion testing due to more movement than normal and pain on movement.  

There was localized pain and tenderness in the lumbar region.  There was no muscle spasm and no guarding of the spine.  Muscle strength was normal and there was no muscle atrophy.  Reflex and sensory examination was normal.  There was no ankylosis.  The examiner did document intervertebral disc syndrome which resulting in incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  The Veteran reported missing 75 to 80 days of work the past year as a result of his back condition.  The examiner concluded that "the Veteran's spine condition could impact his ability to perform a physical type occupation; however, given reasonable accommodations, this condition should not impact his ability to perform a sedentary-type occupation."

An April 2013 U.S. Department of Labor form filled out by the Veteran's private physician indicates that the Veteran may miss 3 to 9 days of work per month due to his back condition, and maybe 2 to 3 hours late due to his medication.

Additional treatment records do not contain range of motion or other objective findings necessary to evaluate the Veteran's condition based on VA criteria. 

Based on the evidence of record, the Board finds that an evaluation in excess of 20 percent for this time period is not warranted.  Objective findings from the Veteran's VA examinations are consistent with a 20 percent evaluation, but no greater.  Forward flexion is greater than 30 degrees and there is no evidence of ankylosis of the spine.  While the August 2014 VA examiner did diagnose invertebral disc syndrome, he noted that it resulted in incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Such a degree of incapacitating episodes would warrant a 10 percent rating, and not in excess of the Veteran's current 20 percent rating for this period.  In accordance with Note (6), the Board will continue the Veteran's rating for this time period under the General Rating Formula for Diseases and Injuries of the Spine, as opposed to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, as it warrants a higher rating.

With respect to 38 C.F.R. §§ 4.40, 4.45 and DeLuca consideration, the Veteran's limitation of motion did not closely approximate the criteria for a higher rating during this period.  The Veteran did not exhibit any further loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive motion testing.  Pain was noted at times during the examinations.  However, even with pain, the Veteran's flexion was not limited to 30 degrees or less. 

The Board would point out that, aside from the separately service-connected disability of the right lower extremity, there is no evidence of associated objective neurological abnormalities, including any affecting bowel or bladder functioning.  Additionally, as the Veteran is currently working, this case does not raise a claim for a total disability rating based upon individual unemployability.

Again, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  However, the objective medical findings and opinions provided by the Veteran's VA examination report in particular, has been accorded greater probative weight.  See Guerrieri, supra.

IV. Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for all conditions currently on appeal. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture for any disability that the available schedular evaluations for the Veteran's condition on appeal is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions on appeal with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  These include functional limitation as a result of limitations from range of motion and additional factors such as pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, the Veteran's current ratings are adequate. 

In reaching this determination, the Board notes the Veteran's contention with respect to the amount of work missed as a result of his back condition.  Specifically, the Veteran stated at his August 2014 VA examination that he had missed 75 to 80 days of work in the past year due to his condition.  The Board acknowledges that the Veteran has missed some days of work due to his back condition, as evidenced by the reports from the Veteran's private physician and the requests for leave under the Family and Medical Leave Act submitted by the Veteran.  As indicated above, however, the Veteran has been assigned a 20 percent evaluation for the back disorder and a separate 20 percent evaluation for associated radiculopathy of the right lower extremity.  The Board finds that the amount of work that the Veteran has missed due to his back condition, as shown by the evidence of record, does not amount to an exceptional disability picture such that the available schedular evaluations are inadequate.  

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1)  is not warranted.


ORDER

Entitlement to a disability rating in excess of 40 percent from November 3, 2007 to April 14, 2010, and in excess of 20 percent from April 15, 2010 for a back disability is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


